United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                          Charles R. Fulbruge III
                            No. 05-40418                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

CAYETANO GONZALEZ-VALVERDE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-2121-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Cayetano Gonzalez-

Valverde has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Gonzalez-

Valverde filed a motion to remand, which we treat as an untimely

response to the Anders brief.   Our independent review of the

brief, the record, and Gonzalez-Valverde’s untimely response

discloses no nonfrivolous issues for appeal.   Counsel’s motion

for leave to withdraw is granted, counsel is excused from further

responsibilities, and the appeal is dismissed.   See 5TH CIR.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40418
                                -2-
R. 42.2.   Gonzalez-Valverde’s separate motion seeking appointment

of counsel on appeal is denied as Gonzalez-Valverde has not

demonstrated incompatibility with his counsel or other most

pressing circumstances.   See Fifth Circuit Plan under the

Criminal Justice Act, § 5; see also United States v. Route, 104

F.3d 59, 65 (5th Cir. 1997).

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED; MOTION FOR

APPOINTMENT OF COUNSEL DENIED.